 Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into on this 25th day of April, 2012 (the “Effective Date”) by and
between Cyalume Technologies, Inc., a Delaware corporation (the “Company”), and
Tomas Ogas (“Employee”).

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, dated May 15, 2009, as amended on September 1, 2011 (the “Original
Agreement”).

 

WHEREAS, the Company and Employee desire to amend and restate the Original
Agreement to modify certain of the terms and conditions set forth therein.

 

WHEREAS, the Company desires to continue to employ Employee as Operations Vice
President of the Company, and Employee desires to continue such employment upon
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.TERM. This Agreement shall be for an initial term of three (3) years,
beginning on the Effective Date. The Agreement shall continue for successive
one-year periods thereafter unless and until terminated by either party upon
thirty (30) days’ written notice prior to the Agreement’s anniversary/expiration
date, or until terminated pursuant to Section 8 of this Agreement.

 

2.DUTIES OF EMPLOYEE.

 

(a)Duties. Employee shall be employed as Operations Vice President. Employee’s
duties shall be such executive, managerial, administrative, and professional
duties as are commensurate with the position of Operations Vice President, and
as shall be assigned by the President and Chief Operating Officer or the Board
of Directors of the Company, or by their authorized designees. Employee may
delegate duties to other employees of the Company as he reasonably determines is
in the best interest of the Company, consistent with the general authority and
power given to him hereunder. The principal place of employment of Employee
shall be at the Company’s executive offices in West Springfield, Massachusetts.

 

(b)Exclusive Employment. Employee shall devote the whole of his business time,
attention and abilities to carrying out his duties hereunder.

 

(c)Loyal and Conscientious Performance. Employee agrees that to the best of his
ability and experience, and in compliance with all applicable laws and the
Company’s policies, Certificate of Incorporation and Bylaws, as they may be
amended from time to time, he will at all times loyally and conscientiously
perform all the duties and obligations required of him by the terms of this
Agreement. Employee further agrees he shall use his best efforts to promote the
interests and reputation of the Company and its affiliates and not do anything
which is to the detriment of the Company or its affiliates.

 



 



3.COMPENSATION AND BENEFITS.

 

(a)Salary. For all the services to be rendered by Employee in any capacity
hereunder, the Company shall pay Employee, in equal installments consistent with
the Company’s practices for its employees, salary and compensation as set forth
in Schedule 1 attached to this Agreement and incorporated herein. The Company
shall have the ability to withhold from the compensation otherwise due to
Employee under this Agreement any amounts required to be withheld from
compensation from time to time under applicable law.

 

(b)Severance Benefits.

 

(i)In the event Employee’s employment with the Company is terminated by the
Company other than as a result of death, disability (as defined in Section
8(a)(ii)), retirement or for “cause” (as defined in Section 8(a)(iii)), or if
Employee’s employment with the Company is terminated by Employee for the reason
set forth in Section 8(d), and upon execution by Employee of a separation
agreement prepared by the Company within thirty (30) days of the date of
termination of Employee’s employment, the Company will pay Employee, at normal
payroll intervals for six (6) months, a sum equal to Employee’s annual Base
Salary in effect at the time of termination hereunder, less applicable
deductions and withholdings.

 

(ii)If, upon a Change of Control or within twelve (12) months following a Change
of Control, Employee’s employment is terminated without “cause” or if Employee
terminates his employment for Good Reason, and upon execution by Employee of a
separation agreement prepared by the Company within thirty (30) days of the date
of termination of Employee’s employment, Employee will be entitled to receive,
in addition to the severance benefit set forth in Section 3(b)(i), a severance
benefit equal to six (6) months of his Base Salary, less applicable deductions
and withholdings, payable in full on the date of Employee’s termination. For
purposes of this provision, the following definitions will apply:

 

(A)A “Change of Control” shall mean (1) any consolidation, merger or
amalgamation of the Company with or into any other corporation whereby the
voting shareholders of the Company immediately prior to such event receive less
than fifty percent (50%) of the voting shares of the consolidated, merged or
amalgamated corporation; (2) a sale by the Company of all or substantially all
of the Company’s assets; or (3) any transaction or series of transactions
having, directly or indirectly, the same effect as any of the foregoing.

 

(B)A termination for “cause” shall mean those reasons defined in Sections
8(a)(i), 8(a)(ii) and 8(a)(iii).

 

(C)A termination for “Good Reason” shall mean (1) a material diminution in
Employee’s title or duties or assignment to Employee of materially inconsistent
duties; (2) a material reduction in Employee’s Base Salary except for reductions
applicable to all management; (3) a relocation of Employee’s principal place of
employment of a distance in excess of fifty (50) miles unless such relocation is
effected at the request of Employee or with Employee’s approval; or (4) a
material breach by the Company of a material term of this Agreement. For
purposes of this Agreement, Good Reason shall not be deemed to exist unless
Employee’s termination of employment for Good Reason occurs within ninety (90)
days following the initial existence of one of the conditions specified in
clauses (i) through (iii) above, Employee provides the Company with written
notice of the existence of such condition within ninety (90) days after the
initial existence of the condition, and the Company fails to remedy the
condition within thirty (30) days after its receipt of such notice.

 

2

 



(iii)In the event that Employee elects to terminate this Agreement for any
reason other than that set forth in Sections 3(b)(ii)(C) or 8(d), or in the
event that this Agreement is terminated due to Employee’s death or disability,
the Company shall not be obligated to pay to Employee any severance payments
whatsoever and Employee shall be entitled only to that Base Salary and those
benefits which he has earned through the date of such termination.

 

(c)Fringe Benefits. So long as Employee remains in the employ of the Company,
Employee shall be provided those benefits set forth in Schedule 1 to this
Agreement. Employee shall also receive such additional benefits as may be
authorized from time to time by the Company’s Board of Directors.

 

4.NONCOMPETITION BY EMPLOYEE.

 

(a)During the term of this Agreement and for a period of two (2) years after
Employee has ceased to be employed by Company for any reason, Employee shall
not, without the prior written consent of a duly authorized officer of Company,
directly or indirectly (i) engage in the business of, or (ii) assist or have an
interest in (whether as proprietor, partner, investor, stockholders, officer,
director or any type of principal whatsoever), or (iii) enter the employment of
or act as an agent, advisor, or consultant to any person, firm, partnership,
association, corporation, business organization, entity or enterprise that is,
or is to become, directly or indirectly, engaged in any business actually or
potentially competitive with that of Company in any area or territory in which
Company offers its services or products.

 

(b)During the term of this Agreement, and for a period of two (2) years after
Employee has ceased to be employed by Company for any reason, Employee shall
not, without the prior written consent of a duly authorized officer of Company,
solicit from any person, company, firm or organization, or any affiliate of the
foregoing, which was or is a client or associated firm of Company or which
Company was soliciting as a client or associated firm of Company during any of
the twelve (12) months immediately preceding the termination or expiration of
the Agreement, any business substantially similar to that done by Company,
including but not limited to any business Employee was soliciting or on which he
worked while employed by Company.

 

3

 



5.CONFIDENTIALITY. Employee acknowledges, understands and agrees that all trade
secrets and information relating to the business of the Company and/or its
affiliates, including without limitation, procedures, product information,
manufacturing techniques or processes, expertise, records, customer or prospect
lists and information, vendor lists and information, supplier lists and
information, internal operating forms, financial information or accounting
methods, systems, books, manuals, employee information, any confidential
information concerning the business, the Company, its affiliates, or the
business, policies or operations of the business, the Company or its affiliates
which Employee may have learned, possessed or controlled on or prior to the date
hereof or which Employee may learn, possess or control during the term of
Employee’s continued employment by the Company or any of its affiliates (as an
employee, consultant, agent or otherwise) (collectively, “Trade Secrets”) are
confidential and shall remain the sole and exclusive property of the Company and
its affiliates. Trade Secrets include both written information and information
not reduced to writing. Except as may be required pursuant to any law or the
order of a court, or except as may be public knowledge (which shall not have
become public knowledge as a result of any action of Employee), Employee shall
not, at any time, retain, duplicate, remove from the business premises of
Company or any of its affiliates, make use of, other than in the ordinary course
of fulfilling his duties as an employee of the Company, divulge or otherwise
disclose, directly or indirectly, any Trade Secrets. Employee shall not publish
or disclose, and shall exercise his best efforts to prevent others from
publishing or disclosing, any Trade Secrets and he shall not use or attempt to
use any such knowledge or information which he may have or acquire in any manner
which may injure or cause loss, whether directly or indirectly, to the Company
or its affiliates or use his personal knowledge or influence over any customers,
clients, suppliers or contractors of the Company or its affiliates so as to take
advantage of the Company’s or its affiliate’s trade or business connections or
utilize information confidentially obtained by him.

 

6.non-solicitation. Employee hereby covenants and agrees that, at all times
during his employment with the Company and for a period of two (2) years
immediately following his termination for any reason, Employee shall not employ
or seek to employ any person employed at the time by the Company or any of its
affiliates, or otherwise engage or entice, either directly or indirectly, such
person to leave such employment.

 

7.violation of agreement.

 

(a)The restrictions set forth in Sections 4, 5 and 6 shall extend to any and all
activities of Employee, whether alone or together with or on behalf of or
through any other person or entity.

 

(b)Employee’s obligations under Sections 4, 5 and 6 shall survive termination of
this Agreement and of Employee’s employment with the Company.

 

(c)Employee acknowledges that the restrictions contained in Sections 4, 5 and 6,
in view of the nature of the business in which Company is engaged, are
reasonable and necessary to protect the legitimate interests of Company.
Employee understands that the remedies at law for his violation of any of the
covenants or provisions of Sections 4, 5 and 6 will be inadequate, that such
violations will cause irreparable injury within a short period of time, and that
Company shall be entitled to preliminary injunctive relief and other injunctive
relief against such violation. Such injunctive relief shall be in addition to,
and in no way in limitation of, any and all other remedies that Company shall
have in law and equity for the enforcement of those covenants and provisions.
Employee further acknowledges that should he violate any of the covenants or
provisions of Sections 4, 5 and 6, he will reimburse Company for its reasonable
costs and attorneys’ fees incurred to enforce the terms of this Agreement.

 

4

 



8.TERMINATION.

 

(a)Employee’s employment hereunder may be terminated by the Company immediately
upon the occurrence of any of the following events, and the Company shall have
no obligations to Employee for any period after the effective date of such
termination, except vested benefits or as otherwise provided in Section 3
herein:

 

(i)The death of Employee.

 

(ii)A mental or physical illness or injury that prevents Employee from
performing his duties hereunder for a period of 90 consecutive days or for 120
days in any 360 day period, or Employee has been declared by a court of
competent jurisdiction to be mentally incompetent or incapable of managing his
affairs.

 

(iii)For “cause” which, for the purposes of this Section, shall mean:

 

(A)Continued neglect or failure to perform his duties and responsibilities; or

 

(B)Formally being charged, either criminally or civilly, with committing fraud,
misappropriation or embezzlement, whether or not in the performance of
Employee’s duties as an employee of the Company; or

 

(C)Violations of any law which violation materially affects Employee’s
performance of his duties to the Company; or

 

(D)The conviction of, or plea of guilty or nolo contendere to, a felony or crime
involving moral turpitude; or

 

(E)Willfully engaging in conduct materially injurious to the Company or its
affiliates; or

 

(F)Diverting any business opportunity of the Company or its affiliates for
Employee’s direct or indirect personal gain; or

 

(G)Failure to observe or perform the covenants and agreements contained in this
Agreement, including but not limited to those contained in Sections 4, 5 and 6
of this Agreement.

 

5

 



(b)Employee’s employment hereunder may be terminated at any time upon the mutual
written agreement of Employee and the Company.

 

(c)Employee’s employment hereunder may be terminated by either party with thirty
(30) days of written notice thereof. Notwithstanding the foregoing, if
Employee’s employment hereunder is terminated without “cause” during the initial
term of this Agreement, Employee shall be paid any applicable severance benefits
as set forth in Section 3(b), less applicable deductions and withholdings.

 

(d)Employee may terminate his employment hereunder for Good Reason as defined in
Section 3(b)(ii)(c).

 

(e)Except as may otherwise be set forth herein, in the event of termination of
Employee’s employment by the Company as permitted under clause (a) of this
Section, Employee shall be entitled only to his Base Salary and other
compensation and benefits earned through the date of termination.

 

(f)Upon the termination of his employment hereunder for any reason whatsoever,
Employee shall immediately deliver to the Company all documents, statistics,
accounts, records, programs and other items of whatever nature or description
(the “Documents”) which may be in his possession or under his control which
relate in any way to the Trade Secrets or the business or affairs of the Company
or of any of its affiliates, and no copies of any such Documents or any part
thereof shall be retained by him.

 

(g)In the event of the termination of Employee’s employment under this
Agreement, Employee shall be deemed to have resigned from all positions held in
the Company. Upon request of the Company, Employee shall promptly sign any and
all documents reflecting such resignations as of the date of termination of his
employment.

 

9.REPRESENTATIONS. Employee hereby represents and warrants that this Agreement
constitutes his valid and binding obligation enforceable in accordance with its
terms and the execution, delivery and performance of this Agreement does not
violate any agreement, arrangement or restriction of any kind to which Employee
is a party or by which he is bound.

 

10.MISREPRESENTATION. Neither party hereto shall knowingly at any time make any
untrue statement in relation to the other or any of their affiliates and in
particular Employee shall not after the termination of his employment hereunder
wrongfully represent himself as being employed by or connected with the Company
or any affiliate of the Company.

 

11.REIMBURSEMENT OF EXPENSES. The Company shall reimburse Employee for all
ordinary and necessary out-of-pocket expenses reasonably incurred by Employee on
behalf of the business of the Company. Employee agrees that expense reports must
be submitted to obtain reimbursement of expenses as well as presentation of such
supporting documentation as the Company may reasonably require. Employee further
agrees to submit with expense reports such records and logs as may be required
by the relevant taxing authorities for the substantiation of each such business
expense as a deduction on the Company’s income tax returns. Any reimbursements
by the Company to Employee of any eligible expenses under this Agreement that
are not excludable from Employee’s income for Federal income tax purposes (the
“Taxable Reimbursements”) shall be made by no later than the earlier of the date
on which they would be paid under the Company’s normal policies and the last day
of the taxable year of Employee following the year in which the expense was
incurred. The amount of any Taxable Reimbursements to be provided to Employee,
during any taxable year of Employee shall not affect the expenses eligible for
reimbursement in any other taxable year of Employee. The right to Taxable
Reimbursement shall not be subject to liquidation or exchange for another
benefit.

 

6

 



12.INVENTIONS, ETC.

 

(a)It shall be part of the normal duties of Employee at all times to consider in
what manner and by what new methods or devices the products, services,
processes, equipment or systems of the Company or any of its affiliates with
which he is concerned or for which he is responsible might be improved, and
promptly to give to the President of the Company or Board of Directors full
details of any invention or improvement which he may from time to time make or
discover in the course of his duties, and to further the interests of the
Company with regard thereto. Subject only to any contrary provisions of the laws
of the United States or the Commonwealth of Massachusetts, all such materials,
inventions, improvements, methods, products, services, equipment or systems
shall be deemed to be “works made for hire”, and to the extent such items are
not works made for hire, Employee hereby irrevocably grants and assigns such
materials, inventions, improvements, methods, products, services, equipment or
systems to the Company which shall be entitled, free of charge, to the sole
ownership of any such invention or improvement.

 

(b)Employee shall, if and when required so to do by the Company, at the expense
of the Company, apply or join with the Company in applying for patents or other
protection in any part of the world for any such discovery, invention or process
as aforesaid and shall at the expense of the Company, execute and do or cause to
be done all instruments and things reasonably necessary for vesting the said
patent or other protection when obtained and all right, title and interest to
and in the same in the Company or in such other person as the Company may
designate.

 

(c)For the purpose of this clause Employee hereby irrevocably authorizes the
company as his attorney in his name to execute any documents or take any actions
which are required in, order to give effect to the provisions of this Section
and the Company is hereby empowered to appoint and remove at its pleasure any
person as agent and substitute for and on behalf of the Company in respect of
all or any of the matters aforesaid.

 

13.NOTICES. Any notices to be given hereunder by either party to the other may
be effectuated either by personal delivery in writing, by electronic facsimile
transmission, by commercial overnight courier or by mail, postage prepaid, with
return receipt requested. Notices shall be addressed to the parties as follows:

 

7

 



If to the Company:

 

Cyalume Technologies, Inc.

96 Windsor Street

West Springfield, MA, 01089

Attention: President

 

with a copy to:

 

Greenberg Traurig, P.A.

401 East Las Olas Blvd., Suite 2000

Fort Lauderdale, FL 33301

Attention: Bruce I. March, Esq.

 

If to Employee:

 

Tomas Ogas

41 Belinsky Circle

Oxford, CT 06478

 

or to such other addresses as either the Company or Employee may designate by
written notice to each other. Notices delivered personally shall be deemed duly
given on the date of actual receipt; mailed notices shall be deemed duly given
as of the fifth (5th) day after the date so mailed. Notices hereunder may be
delivered by electronic facsimile transmission (fax) if confirmation by sender
is made within three (3) business days by mail or personal delivery.

 

14.ATTORNEYS’ FEES. If any party shall bring an action to enforce this
Agreement, each party will bear her/his/its own attorneys’ fees and costs.

 

15.WAIVER OF BREACH. The waiver by any party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party.

 

16.SEVERABILITY. The invalidity or unenforceability of any particular provision
in this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if the invalid or unenforceable
provision were omitted.

 

17.ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto, including but
not limited to the Original Agreement. Employee hereby acknowledges that any
compensation or benefits Employee otherwise may have been entitled to under the
Original Agreement are hereby waived. This Agreement shall not be changed,
altered, modified or amended, except by a written agreement signed by both
parties hereto.

 

18.GOVERNING LAW. This Agreement shall be interpreted, construed and governed
according to the laws of Delaware, without giving effect to principles of
conflicts or choice of laws of Delaware or of any other jurisdiction.

 

8

 



19.CONSENT TO JURISDICTION. Employee hereby irrevocably submits to the
jurisdiction of any court of Delaware or any federal court sitting in the State
of Delaware over any suit, action or proceeding arising out of or relating to
this Agreement. Employee hereby agrees that a final judgment in any such suit,
action or proceeding brought in any such court, after all appropriate appeals,
shall be conclusive and binding upon him.

 

20.SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their successors, permitted assigns, legal
representatives and heirs, but neither this Agreement nor any rights hereunder
shall be assignable by any of its parties except as permitted by this Section.
Employee agrees that this Agreement may be assigned or transferred by operation
of law by the Company upon a sale, merger, reorganization or other business
combination of or involving the Company; provided, however, that (i) such
assignee or other successor to the Company shall assume all obligations of the
Company hereunder and (ii) that Employee shall perform all services required
pursuant to this Agreement for any such assignee or successor.

 

21.MISCELLANEOUS. The Section headings of this Agreement are for convenience of
reference only and do not form a part hereof and do not in any way modify,
interpret, or construe the intentions of the parties. This Agreement may be
executed in one or more counterparts and all such counterparts shall constitute
one and the same instrument.

 

22.RIGHT OF SET-OFF. The Company may at any time offset against any compensation
or other remuneration due or to become due to Employee, or anyone claiming
through or under Employee, any debt or debts due or to become due from Employee
to the Company.

 

23.SECTION 409A COMPLIANCE

 

(a)General. It is the intention of both the Company and Employee that the
benefits and rights to which Employee could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If Employee or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Employee and on the Company).

 

(b)Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of Employee’s employment shall be
made unless and until Employee incurs a “separation from service” within the
meaning of Section 409A.

 

9

 



 





(c)6 Month Delay for Specified Employees.

 

(i)If Employee is a “specified employee”, then no payment or benefit that is
payable on account of Employee’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after Employee’s “separation from service” (or, if earlier, the date of
Employee’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.      (ii)For
purposes of this provision, Employee shall be considered to be a “specified
employee” if, at the time of his or her separation from service, Employee is a
“key employee”, within the meaning of Section 416(i) of the Code, of the Company
(or any person or entity with whom the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Code) any stock of which
is publicly traded on an established securities market or otherwise.

 

(d)No Acceleration of Payments. Neither the Company nor Employee, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

 

(e)Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which Employee is entitled under this Agreement shall be treated as a
separate payment. In addition, to the extent permissible under Section 409A, any
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.

 

 

 

[signatures appear on following page] 

 

10

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. 

 

    CYALUME TECHNOLOGIES, INC., a Delaware corporation         By: /s/ Zivi
Nedivi   Name: Zivi Nedivi   Title: Chief Executive Officer                
TOMAS OGAS     /s/ Tomas Ogas

11

 



SCHEDULE 1

 

TO EMPLOYMENT AGREEMENT OF

Tomas Ogas

 

 

1.Salary. The Company shall pay Employee an annual base salary (“Base Salary”)
of one-hundred seventy thousand dollars ($170,000.00), at normal payroll
intervals and less applicable deductions and withholdings, which shall be
subject to annual adjustments at the sole discretion of the Board of Directors
of the Company.

 

2. Cash Bonus and Equity Bonus Awards.

 

Cash Bonus. With respect to each calendar year during the Term, Employee shall
be eligible to receive a cash bonus based on the satisfaction of certain
performance goals to be established by the Compensation Committee of the Board
of Directors of the Company within the first 90 days of each such calendar year.
For purposes of this Agreement, cash bonuses shall be deemed to mean
“Performance Unit Awards” granted under the Cyalume Technologies Holdings, Inc.
2009 Omnibus Securities and Incentive Plan, as may be amended from time to time
(the “Plan”) and shall be deemed to be subject to the terms and conditions of
such Plan and payable thereunder. Any cash bonuses payable to Employee shall be
paid in the calendar year immediately following the calendar year to which such
cash bonuses were earned. With respect to the first calendar year during the
Term of this Agreement, the following shall apply:

 

Performance Unit Awards (Cash Bonuses) (Up to 25% of Base Salary) Criteria
Maximum % of Total Award Award Revenue goals 50 100% if the Company achieves
100% of Revenue goal; 80% if the Company achieves 80% of Revenue goal.  If the
Company achieves percentages of its budgeted Revenue between the limits above,
the bonus will be awarded pro rata. EBITDA goals 50 100% if the Company achieves
100% of EBITDA goal; 80% if the Company achieves 80% of EBITDA goal.  If the
Company achieves percentages of its budgeted EBITDA between the limits above,
the bonus will be awarded pro rata.

  

If Employee’s employment is terminated by the Employer other than for “cause”,
Employee shall be entitled to receive a prorated bonus for the calendar year in
which Employee terminated employment and, if applicable, the prior calendar
year, based on the number of full calendar months such Employee was employed by
the Employer during such calendar year.

 

12

 



Equity Bonus. With respect to each calendar year during the Term, Employee shall
be also be eligible to receive an equity-based bonus based on the satisfaction
of certain performance goals to be established by the Compensation Committee of
the Board of Directors of the Company within the first 90 days of each such
calendar year. For purposes of this Agreement, equity-based bonuses shall be
made under the Plan and shall be deemed to be subject to the terms and
conditions of such Plan. Any equity-based bonuses to be granted to Employee
shall be made to Employee either in shares of Restricted Stock or Stock Options
within 30 days after the date on which the Compensation Committee certifies that
the performance goals, if any, have been met. Such Restricted Stock and/or Stock
Options shall vest over a period of three years.

 

With respect to the first calendar year during the Term of this Agreement, the
following shall apply.

 

Equity Bonus (Up to 10% of Base Salary) Criteria Maximum % of Total Award Award
Revenue goals 50 100% if the Company achieves 100% of Revenue goal; 80% if the
Company achieves 80% of Revenue goal.  If the Company achieves percentages of
its budgeted Revenue between the limits above, the bonus will be awarded pro
rata. EBITDA goals 50 100% if the Company achieves 100% of EBITDA goal; 80% if
the Company achieves 80% of EBITDA goal.  If the Company achieves percentages of
its budgeted EBITDA between the limits above, the bonus will be awarded pro
rata.

 



3.Benefits. Employee shall be provided with health, life, and disability
insurance coverages and other similar benefits substantially equivalent to those
provided to employees of the Company from time to time, all in accordance with
the standard policies of the Company. Employee shall be permitted to participate
in the Company’s 401(k) Retirement Plan.

 

4.Paid Time Off (PTO)/Sick Days. Employee shall be provided with three (3) weeks
of PTO, accrued on a monthly basis, and with sick days in accordance with the
standard policies of the Company. Employee shall be permitted to carry over any
unused PTO into any subsequent period. Upon termination of employment, Employee
shall not be paid for unused sick days, but will be paid for accrued, unused
PTO.

 

5.Automobile Allowance Employee shall be furnished an automobile allowance of
$9,000 per year, to be paid in accordance with the Company payroll practices.

 

13



